
	

113 HR 2091 IH: To amend title 36, United States Code, to require that the POW/MIA flag be displayed on all days that the flag of the United States is displayed on certain Federal property.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2091
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mrs. Bachmann
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 36, United States Code, to require that
		  the POW/MIA flag be displayed on all days that the flag of the United States is
		  displayed on certain Federal property.
	
	
		1.Days on which the POW/MIA
			 flag is displayed on certain Federal propertySection 902 of title 36, United States Code,
			 is amended by striking subsection (c) and inserting the following new
			 subsection:
			
				(c)Days for Flag
				DisplayFor the purposes of
				this section, POW/MIA flag display days are all days on which the flag of the
				United States is
				displayed.
				.
		
